           Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                      )   Criminal No. 20cr10229
      UNITED STATES OF AMERICA                        )
                                                      )   Violations:
                v.                                    )
                                                      )   Count One: Conspiracy To Defraud the
      (1) BORIS SHAD ARI and                          )   United States (18 U.S.C. § 371)
      (2) CHRISTIAN ZYNGA,                            )
                                                      )   Counts Two-Five: Filing a False Tax
                        Defendants                    )   Return (26 U.S.C. § 7206(1))
                                                      )
                                                      )   Counts Six-Eight: Aiding or Assisting in
                                                      )   Filing a False Tax Return (26 U.S.C.
                                                      )   § 7206(2))
                                                      )
                                                      )   Counts Nine-Ten: Theft of Government
                                                      )   Money (18 U.S.C. § 641)
                                                      )
                                                      )   Counts Eleven-Fifteen: Aggravated Identity
                                                      )   Theft (18 U.S.C. § 1028A(a)(l))
                                                      )
                                                      )   Count Sixteen: Witness Tampering
                                                      )   (18 U.S.C. §§ l 512(b) (1 ), (3))
                                                      )
                                                      )   Forfeiture Allegation:
                                                      )   (18 U.S.C. § 981(a)(l)(C) and
                                                      )   28 U.S.C. § 2461)

                                         INDICTMENT

      At all times relevant to this Indictment:

                                       General Allegations

      1.      The defendant BORIS SHADARI was a resident of Lynn, Massachusetts and

Swampscott, Massachusetts.

      2.      The defendant CHRISTIAN ZYNGA was a resident of Everett, Massachusetts and

worked as a manager at Citizen's Bank in Somerville, Massachusetts and Webster Bank in


                                                  1
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 2 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 3 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 4 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 5 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 6 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 7 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 8 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 9 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 10 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 11 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 12 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 13 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 14 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 15 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 16 of 17
Case 1:20-cr-10229-ADB Document 1 Filed 10/06/20 Page 17 of 17
